        Case 6:19-mj-00048-JDP Document 14 Filed 05/05/20 Page 1 of 4

 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JORDAN CHAD BRUCKLACHER
 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 6:19-mj-00048-JDP
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE PLEA
                                         )               OR TRIAL SETTING TO JULY 21, 2020;
12                                       )               ORDER THEREON
     vs.                                 )
13                                       )
                                         )               Date: July 21, 2020 (Proposed)
14   JORDAN CHAD BRUCKLACHER,            )               Time: 10:00 AM
                                         )               Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, JORDAN CHAD

19   BRUCKLACHER, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer,

20   SUSAN ST. VINCENT, that the Plea or Trial Setting Hearing in the above-captioned matter
21   currently scheduled for July 7, 2020 at 10:00 AM be continued to July 21, 2020 at 10:00 AM. The

22   government has no objection.

23           Based on an incident that occurred April 14, 2018, when he was 19 years of age, a

24   criminal complaint was filed on August 9, 2019 alleging that Mr. Brucklacher committed the

25   following acts: one count of 18 USC § 113(a)(4) – committing assault by striking, beating, or

26   wounding, one count of 36 CFR § 2.35(b)(2) – possessing a controlled substance (psilocybin
27   mushrooms), and one count of 36 CFR § 2.35(c) – present in a park area when under the

28   influence of alcohol or a controlled substance to a degree that may endanger oneself or another


     STIPULATION TO CONTINUE PLEA OR TRIAL SETTING
     TO JULY 21, 2020; ORDER THEREON                                                                   1
           Case 6:19-mj-00048-JDP Document 14 Filed 05/05/20 Page 2 of 4

 1   person.

 2             Discovery has been exchanged. A written offer to resolve the matter by the government is

 3   currently under review by Mr. Brucklacher. It is anticipated that Mr. Brucklacher will accept the

 4   government’s settlement offer.

 5             Defense Counsel is scheduled to begin trial in the matter of U.S. v. Paul Steven Kube,

 6   Case No. 1:19-cr-00257-NONE-SKO on July 7, 2020 and hopes to remedy this overlap by

 7   continuing Mr. Brucklacher’s Plea or Trial Setting to July 21, 2020. U.S. v. Paul Steven Kube will

 8   require litigating a Motion to Suppress Evidence, 404(b) Evidence, and a Motion to Suppress

 9   Evidence inside the 404(b) evidence if the 404(b) evidence is allowed. U.S. v. Paul Steven Kube

10   is complicated, requiring out of state witnesses, extra “side” litigation and more than normal

11   amounts of discovery. Preparation will require all of Defense Counsel’s attention for the time

12   leading up to July 7, 2020.

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION TO CONTINUE PLEA OR TRIAL SETTING
     TO JULY 21, 2020; ORDER THEREON                                                                     2
        Case 6:19-mj-00048-JDP Document 14 Filed 05/05/20 Page 3 of 4

 1           So that Counsel may properly assist at the Sentencing Hearing, and in the interests of

 2   justice, Mr. Brucklacher respectfully requests a continuance of his Plea or Trial Setting Hearing

 3   in Case No. 6:19-mj-00048-JDP from July 7, 2020 at 10:00 AM to July 21, 2020 at 10:00 AM.

 4   Time is to be excluded under the Speedy Trial Act in that good cause exists and that the ends of

 5   justice outweigh the interest of the public and the defendant in a speedy trial.

 6

 7

 8   Dated: May 4, 2020                                    /s/ Carol Ann Moses
                                                           CAROL ANN MOSES
 9                                                         Attorney for Defendant,
10                                                         JORDAN CHAD BRUCKLACHER

11

12   Dated: May 4, 2020                                    /s/ Susan St. Vincent
13                                                         SUSAN ST. VINCENT
                                                           Yosemite Legal Officer
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE PLEA OR TRIAL SETTING
     TO JULY 21, 2020; ORDER THEREON                                                                     3
        Case 6:19-mj-00048-JDP Document 14 Filed 05/05/20 Page 4 of 4

 1                                                   ORDER

 2            The above request to continue the plea or trial setting hearing in Case No. 6:19-mj-00048-

 3   JDP from July 7, 2020 at 10:00 AM to July 21, 2020 at 10:00 AM is hereby accepted and adopted

 4   as the order of this court.

 5

 6   IT IS SO ORDERED.

 7
     Dated:      May 4, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE PLEA OR TRIAL SETTING
     TO JULY 21, 2020; ORDER THEREON                                                                   4
